              Case 2:21-cv-04024-MSG Document 9-5 Filed 09/13/21 Page 1 of 3




                             Exhibit 5




{02430459 }
                   Case 2:21-cv-04024-MSG Document 9-5 Filed 09/13/21 Page 2 of 3




From: George Fiore <GeorgeF@cciu.org>
Sent: Wednesday, September 8, 2021 10:53 PM
To: Superintendents CC <SuperintendentsCC@cciu.org>
Cc: CCIU Cabinet <Cabinet@cciu.org>
Subject: [EXT]Fw: Important Notice

Good evening,
Please see below the communication from PDE to be shared with all school districts regarding failure to comply
with the Department of Health masking order.


Dr. George F. Fiore | Executive Director
Chester County Intermediate Unit
455 Boot Road | Downingtown, PA 19335
Phone: 484-237-5000 | www.cciu.org




From: PA Intermediate Units <PAIU@MAILINGLIST.CAIU.ORG> on behalf of John George <jgeorge@PAIU.ORG>
Sent: Wednesday, September 8, 2021 10:02 PM
Subject: Important Notice

Dear Colleagues,

I have become aware that the Secretary of Education has issued a warning to the board of directors of a school district
that chose to not comply with the Department of Health Order on face coverings. While I believe this is the first warning
issued to date, I suspect that this warning is likely to be replicated for other districts that willingly choose to violate the
face covering Order.

The following warnings/notices are likely to be issued to other school boards that do not comply with the Order :

    1. Failure to implement and follow the control measures under the Order subjects each board member to
       the penalty provisions of the Disease Prevention and Control Law of 1955. A violation occurs each day that the
                      Case 2:21-cv-04024-MSG Document 9-5 Filed 09/13/21 Page 3 of 3
         Order is not enforced and each board member may be charged a financial penalty for each student or staff
         member attending the school.

    2. Failure to implement and follow the control measures under the Order exposes each board member to personal
       liability under 42 Pa.C.S. §8550 (relating to willful misconduct), as well as other remedies and actions as provided
       by law. PDE is serving notice to each board member that failure to comply with the mask order is a violation of
       law. A knowing violation may be used by a plaintiff to establish personal liability in a negligence action per 42
       Pa.C.S. § 8550.

    3. Each board member may face lawsuits from those who may be affected by noncompliance with the Order,
       including children who may become ill as a result of the district’s violation, or disabled children who are unable
       to attend school because of the district’s failure to follow the order.

    4. Each board member may bear potential liability with no indemnification or protection.

    5. School districts’ liability insurers are exploring cancelling coverage as a result of those districts’ possible illegal
       conduct and potential purposeful violations of law.

    6. School districts’ violations of law may negatively affect workers’ compensation claims coverage and premium
       calculations.

    7. Districts that do not comply with or elect to violate the law may be referred to the United States Department of
       Education’s Office for Civil Rights for investigation. In particular, failure to comply with the Order may prevent
       immunocompromised and other susceptible students from attending class in violation of the IDEA, ADA, and
       Rehabilitation Act.

    8. Employees who report non-compliance may be entitled to protection under the state whistleblower law.

Please know that you may share this communication with your school superintendents.


Dr. John George
 Executive Director
 PA Association of Intermediate Units (PAIU)
 C: 717-824-2001
 O: 717-732-8464
